Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154442(151)                                                                                             David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  ALI BAZZI,                                                                                                          Justices
                Plaintiff-Appellant,
  and
  GENEX PHYSICAL THERAPY, INC. and
  ELITE CHIROPRACTIC CENTER, PC,
            Intervening Plaintiffs-Appellants,
  and
  TRANSMEDIC, LLC,
          Intervening Plaintiff-Appellee,
                                                                     SC: 154442
  v                                                                  COA: 320518
                                                                     Wayne CC: 13-000659-NF
  SENTINEL INSURANCE COMPANY,
            Defendant/Third-Party
            Plaintiff-Appellee,
  and
  CITIZENS INSURANCE COMPANY,
             Defendant-Appellee,
  and
  HALA BAYDOUN BAZZI and
  MARIAM BAZZI,
             Third-Party Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Defense Trial Counsel
  to extend the time for filing a brief amicus curiae is GRANTED. The amicus brief will
  be accepted as timely filed if submitted on or before November 21, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 20, 2017
                                                                               Clerk